Citation Nr: 1803914	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2011, for the grant of service connection for diabetes mellitus, type II.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran originally requested a Board hearing at the local RO in his March 2014 substantive appeal form (VA Forms 9).  He withdrew his hearing request in a November 2015 written statement.  Accordingly, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2017).

The reopened claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 25, 2007, the Veteran submitted an initial Application for Compensation and/or Pension (VA Form 21-526) claiming, in part, entitlement to service connection for diabetes secondary to exposure to herbicides and toxins. 

2.  The RO denied the Veteran's original claim for service connection for diabetes mellitus, type II, in an April 2008 un-appealed rating decision, in part, because the evidence did not show that the Veteran served in Vietnam during the Vietnam Era or was exposed to herbicides through some other military experience.  

3.  The Veteran filed an informal application to reopen a claim of entitlement to service connection for diabetes mellitus, type II that was received by VA on August 17, 2011.  

4.  In May 2012, the RO received pertinent official service department records that existed but were not associated with the claims file when the April 2008 rating decision was issued.  

5.  In an April 2008 rating decision, the RO denied the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  Although notified of the RO's decision by an April 2008 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final. 

6.  Evidence associated with the claims file since the April 2008 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 25, 2007, but not earlier, for the grant of service connection for diabetes mellitus, type II have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2017).

2.  The April 2008 rating decision denying the claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

3.  As evidence received since the April 2008 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Diabetes Mellitus, Type II

The Veteran is seeking an effective date prior to August 17, 2011, for the grant of service connection for his diabetes mellitus, type II disability.  Specifically, the Veteran has alleged various theories of entitlement as to why an effective date of September 25, 2007, should be assigned for the grant of service connection, including that VA should reconsider his claim under 38 C.F.R. § 3.156(c) and as due to special VA laws and regulations pertaining to the implementation of orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2017); see also Nehmer v. U.S. Veterans Admin., 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F.Supp.2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Because the Board determines that it will reconsider the Veteran's claim pursuant to 38 C.F.R. § 3.156(c), it need not address the Veteran's other theories of entitlement to an earlier effective date for this claim.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155 (2017); 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Even with respect to informal claims, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

On September 25, 2007, the Veteran submitted an initial claim for service connection for diabetes mellitus, type II in a VA Form 21-526.  The RO denied the Veteran's original claim in an April 2008 rating decision, in part, because the evidence did not show that the Veteran served in Vietnam during the Vietnam Era or that he was exposed to herbicides through some other military experience.  The Veteran was notified of this decision but did not appeal it, and the decision became final.  

The Veteran next filed an application to reopen a claim of service connection for this disability that was received by VA on August 17, 2011.  In a December 2013 rating decision, the RO granted service connection for diabetes mellitus, type II, effective August 17, 2011, because the evidence showed that the Veteran was directly exposed to herbicides in service.  Specifically, the RO determined that the record showed that the Veteran served in the U.S. Air Force in Thailand during the Vietnam Era at the Udorn Royal Thai Air Force Base (RTAFB) as a weapons mechanic and that he was near the air base perimeter.  The RO referenced several records associated with the claims file in May 2012 that corroborated that the Veteran was located at the Udorn RTAFB and that individuals who had frequent contact with the base's perimeter during periods of the Vietnam Era were exposed to herbicide agents.  Excerpts of the 1973 Department of Defense document, Project CHECO Southeast Asia Report: Base Defense in Thailand were associated with the Veteran's claims file in May 2012 for the first time, indicating the presence of herbicide use at base perimeters at certain RTAFBs, including Udorn.  Thus, the RO granted service connection for the Veteran's diabetes mellitus, type II due to exposure to herbicides while in service, and assigned an effective date of August 17, 2011, the date VA received the Veteran's application to reopen a claim of entitlement to service connection.  

The Veteran contends that the effective date for the award of service connection for his diabetes disability should be September 25, 2007, the date VA received his original claim for service connection, because VA should reconsider his claim based on the fact that the Project CHECO document was associated with his claims file after VA denied his claim in April 2008.  Generally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c)(1).  Such "relevant official service department records" include, but are not limited to service records that are related to a claimed in-service event, injury, or disease, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records, and declassified records that could not have been obtained because the records were classified when VA decided the claim.  

An award made based all or in part on such relevant official service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this regulation applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

In May 2012, the RO received pertinent official service department records that existed but were not associated with the claims file when the April 2008 rating decision was issued.  The Board takes notice of a December 2011 Compensation Service Bulletin that interpreted 38 C.F.R. § 3.156(c) to apply to claims for service connection based on presumptive exposure to herbicides in Thailand because the declassified 1973 Department of Defense document, Project CHECO Southeast Asia Report: Base Defense in Thailand, was a "service record" within the meaning of 38 C.F.R. § 3.156(c).  This report was in existence when the RO initially denied the Veteran's service connection claim in April 2008, but was not associated with the claims file until May 2012.  Additionally, the Board finds it pertinent that the RO granted service connection for the Veteran's disability based, at least in part, on the Project CHECO report after it was associated with the Veteran's claims file.  

Overall, the record shows that the Veteran was diagnosed with diabetes mellitus, type II in 2006 and the evidence does not reflect that the Veteran filed any formal or informal claim indicating an intent to apply for one or more benefits under the laws administered by VA pertaining to diabetes mellitus, type II prior to filing the September 25, 2007, VA Form 21-526.  

Accordingly, after affording the Veteran the benefit of the doubt, an effective date of September 25, 2007, but not earlier, for the grant of service connection for diabetes mellitus, type II is warranted, and the Veteran's claim must be granted.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.102, 3.155(a), 3.156(c), 3.400.


Application to Reopen the Claim of Service Connection for Hypertension

In August 2011, the Veteran submitted an application to reopen the claim of entitlement to service connection for hypertension.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In an April 2008 rating decision, the RO denied the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, because the Veteran's diabetes mellitus, type II was not service connected.  Additionally, the RO denied the Veteran's hypertension claim because the record did not show that this disorder manifested to a compensable degree during active duty service or within one year of separation from active duty service, and it was not caused by his active duty service.  Although notified of the RO's decision by an April 2008 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final.  Thus, the April 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Initially, and as noted above, the AOJ associated with the claims file an outstanding service department record, in the form of the Project CHECO report, in May 2012.  See 38 C.F.R. § 3.156(c).  However, this official service department record is not relevant to the Veteran's claim to reopen entitlement to service connection for hypertension because this record does not discuss or pertain to any hypertension disorder and it does not allow for an alternative theory of entitlement to service connection for the Veteran's hypertension disorder.  Thus, the Board determines that the provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's application to reopen the claim of entitlement to service connection for hypertension.  

Additional VA treatment records, as well as a December 2011 VA examination, have been associated with the claims file since the April 2008 rating decision.  These records show continuous treatment for a hypertension disorder.  Additionally, as noted above, the Veteran's diabetes mellitus, type II was granted service connection following the April 2008 rating decision.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, i.e., establishes the presence of a current service-connected disability which the Veteran claims causes or aggravates his hypertension disorder, and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

An effective date of September 25, 2007, but not earlier, for the grant of service connection for diabetes mellitus, type II is granted.

The application to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is granted.  


REMAND

The Board must remand the Veteran's reopened service-connection claim for hypertension for a VA examination.  Specifically, the Veteran underwent a VA examination for this disorder in December 2011, during which the examiner diagnosed the Veteran with hypertension and noted that his blood pressure was poorly controlled.  The examiner noted that the Veteran's hypertension onset approximately 18 years after separation from active duty service, and that he did not have a renal insufficiency component related to this disorder.  However, this examiner did not provide opinions as to whether the Veteran's hypertension is at least as likely caused by or related to his active duty service and/or caused or aggravated by his service-connected diabetes mellitus, type II disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran should be scheduled for a new VA examination for his hypertension disorder. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current hypertension disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should state and provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension disorder is caused or otherwise related to the Veteran's active duty service, which was from May 1970 to February 1974.  

b. If the answer to "a." is negative, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension disorder is caused or aggravated (permanently worsened beyond normal progression) by his service-connected diabetes mellitus, type II.

c. If the examiner finds that diabetes mellitus, type II aggravates the hypertension, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for hypertension prior to aggravation.  If the examiner is unable to establish a baseline for the hypertension prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


